Citation Nr: 1041660	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right foot 
fracture to the third metatarsal, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement was 
received in February 2006, a Statement of the Case was issued in 
July 2007, and a Substantive Appeal was received in September 
2007.  

The Veteran testified at a hearing before the Board in April 
2010.  

The issue of service connection for a right knee 
disability, to include as secondary to the service-
connected right foot disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the April 2010 Board hearing that he is 
currently receiving treatment for his right foot at the 
Birmingham VA Medical Center (VAMC).  The most recent VA 
outpatient treatment records are from 2007.  Records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Appropriate action is therefore necessary to 
fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

Additionally, the Veteran testified at the April 2010 Board 
hearing that his right foot disability has worsened since his 
last VA examination.  In view of the Veteran's testimony and the 
time that has passed since the most recent VA examination in 
October 2008, the Board believes it reasonable to afford the 
Veteran an opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for his right foot disability 
from the Birmingham VAMC dated since June 
2007.  Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.  

2.  Then, the Veteran should be scheduled 
for an examination of his right foot to 
ascertain the severity and manifestations 
of his service-connected right foot 
disability and the degree of impairment 
this disability causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's right foot in 
detail.  Lastly, the examiner must offer an 
opinion as to the degree of functional 
impairment the Veteran's service-connected 
right foot disability produces in his 
capacity for performing substantially 
gainful employment.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

Copies of all pertinent records in the 
Veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
increased rating for residuals of a right 
foot fracture to the third metatarsal.  
Unless the benefit sought is granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



